Transactions effected pursuant to Rule 10F3. R.J. Form Yrs. In Date Offering Purchase Securities Share amount $ Amount Total Fund: Involved? Rec'd? Business: Cusip Security: Date of Purchase: commenced: price: Commission: acquired from: purchased purchased: Offering: Spread EIEF IPO RWE AG NPV December 8, 2011 December 8, 2011 26 EUR 94.03 EUR Deutsche Bank Securities, Inc. 62,780.03 EUR 0.00% EIEF IPO RWE AG NPV December 22, 2011 December 22, 2011 26 EUR 16.73 EUR Deutsche Bank Securities, Inc. 11,170.73 EUR 0.00% EIEF IPO No N/A N/A B7QNZW8 Ziggo NV EUR1 March 21, 2012 March 21, 2012 18.50 EUR UBS AG (London Equities), London 765 EUR 0.00% EIEF Secondary Offering No N/A N/A IBE SM Iberdola SA April 18, 2012 April 18, 2012 3.62 EUR 26.88 EUR Societe Generale 4,950 EUR 798,275,160 EUR 0.00% EIEF Secondary Offering No N/A N/A Continental AG NPV September 25, 2012 September 25, 2012 77.5 EUR 40.22 EUR Goldman Sachs 1.61B 0.00% EIEF Secondary Offering No N/A N/A B0R80X9 Dufry AG CHF5 October 11, 2012 October 11, 2012 CHF (Swiss Franc) Credit Suisse Securities (Europe)LT 0.00% EIEF IPO No N/A N/A B89W0M4 Direct Line Insurance Group PLC ORD October 11, 2012 October 11, 2012 GBP Goldman Sachs New York 0.00% EIEF IPO No N/A N/A B7QNZW8 Ziggo NA October 25, 2012 October 25, 2012 24.75 EUR EUR JP Morgan Securities, LTD. 97.90 EUR 0.00% EIGB New Issue No N/A N/A 26884LAB5 EQT Corp. 4.875% 15/NOV/2021 November 2, 2011 November 2, 2011 Deutsche Bank Securities, Inc. 0.00% EIGB New Issue No N/A N/A 302491AR6 FMC Corp SR NT 3.95% 01/FEB/2022 November 17, 2011 November 17, 2011 Banc of America Securities, LLC. 0.00% EIGB New Issue No N/A N/A 05565QBX5 BP Capital Markets 1.7% 05/DEC/2014 December 1, 2011 December 1, 2011 Morgan Stanley & Co, Inc. 0.00% EIGB New Issue No N/A N/A 278865AK6 Ecolab Inc 3.0% 08/DEC/2016 December 5, 2011 December 5, 2011 Bank America (SPEC) 0.00% EIGB New Issue No N/A N/A 78573AAB6 SABMILLER Holdings, Inc. 2.45% 15/JAN/2017 144A January 10, 2012 January 10, 2012 Bank America NYC 0.00% EIGB New Issue No N/A N/A 902133AL1 Tyco Electronics Group S A January 31, 2012 January 31, 2012 JP Morgan Secs Inc., - Fixed Income 0.00% EIGB New Issue No N/A N/A 04044TAG1 Aristotle Holding Inc. 2.10% 12/FEB/2015 February 6, 2012 February 6, 2012 Citigroup Global Markets 0.00% EIGB New Issue No N/A N/A 055921AB6 BMC Software Inc. 4.25% 15/FEB/2022 February 8, 2012 February 8, 2012 Banc of America Securities LLC 0.00% EIGB New Issue No N/A N/A 845467AF6 Southwestern Energy Co 4.1% 15/MAR/2022 February 29, 2012 February 29, 2012 JP Morgan Sec's Inc.- Fixed Income 0.00% EIGB New Issue No N/A N/A 05531FAK9 BB&T Corporation SR NT-C 2.15% 22/MAR/2017 March 15, 2012 March 15, 2012 Deutsche Bank AG 0.00% EIGB New Issue No N/A N/A 76720AAB2 Rio Tinto FIN USA LTD 2% 22/MAR/2017 March 19, 2012 March 19, 2012 Credit Suisse First Boston LLC 0.00% EIGB New Issue No N/A N/A 423012AA1 Heineken NV 3.4% BDS 01/APR/2022 March 29, 2012 March 29, 2012 JP Morgan Secs Inc., - Fixed Income 0.00% EIGB New Issue No N/A N/A 19416QDZ0 Colgate Palmolive Co. 2.3% 03/MAY/2022 April 30, 2012 April 30, 2012 Morgan Stanley & Co. Inc. 0.00% EIGB New Issue No N/A N/A 69371RK62 Paccar Financial Corp 1.05% 05/Jun/2015 June 5, 2012 June 5, 2012 Citigroup Global Markets Inc/Salomon 0.00% EIGB New Issue No N/A N/A 887317AQ8 Time Warner, Inc. 3.4% 15/JUN/2022 June 8, 2012 June 8, 2012 Citigroup Global Markets Inc/Salomon 0.00% EIGB New Issue No N/A N/A 124857AH6 CBS Corp 1.95% 01/JUL/2017 June 11, 2012 June 11, 2012 Morgan Stanley & Co. Inc. 0.00% EIGB New Issue No N/A N/A 651229AL0 Newell Rubbermaid, Inc. 2.00% 15/JUN/2015 June 11, 2012 June 11, 2012 RBC Capital Markets Corp. 0.00% EIGB New Issue No N/A N/A 63307A2A2 National Bank of Canada 1.5% 26/JUN/2015 June 19, 2012 June 19, 2012 Citigroup Global Markets, Inc/Salomon 0.00% EIGB New Issue No N/A N/A 149123BY6 Caterpillar, Inc. Del SR NT 0.95% 26/Jun/2015 June 21, 2012 June 21, 2012 JP Morgan Secs, Inc. - Fixed Income 0.00% EIGB New Issue Yes Yes 50 + 313747AS6 Federal Realty Investment Trust 3% BDS 01/AUG/2022 July 16, 2012 July 16, 2012 Wachovia Capital Markets, LLC 1.27% EIGB New Issue No N/A N/A 89233P6J0 Toyota Motor Credit 0.875% BDS 17/JUL/2015 July 16, 2012 July 16, 2012 Citigroup Global Markets, Inc/Salomon 0.00% EIGB New Issue No N/A N/A 880591EN8 Tenn Valley Authority 1.875% 15/AUG/2022 August 6, 2012 August 6, 2012 Bank of America Sec's. LLC 0.00% EIGB New Issue No N/A N/A 29717PAC1 Essex Portfolio LP 3.625% BDS 15/AUG/2022 August 8, 2012 August 8, 2012 First Union Corporation 0.00% EIGB New Issue No N/A N/A 822582AS1 Shell International Finance BV 2.375% BDS August 14, 2012 August 14, 2012 Morgan Stanley & Co Inc 0.00% EIGB New Issue No N/A N/A 12572QAE5 CME Group, Inc. 3% BDS 15/SEPT/2022 September 5, 2012 September 5, 2012 Bank America NYC 0.00% EIGB New Issue No N/A N/A 3137AUDQ9 Freddie Mac 4% 15/AUG/2041 September 6, 2012 September 6, 2012 Barclays Capital, Inc. 0.00% EIGB New Issue No N/A N/A 3136A8V64 FNMA Mort PASS 3.5% 01/FEB/2026 September 20, 2012 September 20, 2012 Barclays Capital, Inc. Fixed Income 0.00% EIGB New Issue No N/A N/A 125509BS7 Cigna Corp 4% BDS 15/FEB/2022 October 3, 2012 October 3, 2012 Bank of America SECS LLC 0.00% EMCG Secondary Offering No N/A N/A 19075F106 Cobalt International Energy, Inc. February 24, 2012 February 24, 2012 Goldman Sachs & Co. 0.00% EMCG Secondary Offering No N/A N/A 44980X109 IPG Photonics Corp. March 1, 2012 March 1, 2012 Merrill Lynch 0.00% EMCG Secondary Offering No N/A N/A 44980X109 IPG Photonics Corp. March 1, 2012 March 1, 2012 Needham & Company 0.00% EMCG New Issue No N/A N/A Splunk Inc April 18, 2012 April 18, 2012 Morgan Stanley & Co. Inc. 0.00% EMCG IPO Yes Yes 3+ 30303M102 Facebook, Inc. May 17, 2012 May 17, 2012 Morgan Stanley & Co. Inc. 0.66% EMCG Secondary Offering No N/A N/A 09061G101 Biomarin Pharmaceutical May 31, 2012 May 31, 2012 Merrill LynchPierceFenner & Smith 0.00% EMCG Secondary Offering No N/A N/A 35804H106 Fresh Market, Inc. June 12, 2012 June 12, 2012 Morgan Stanley & Co., Inc. 0.00% EMCG Secondary Offering No N/A N/A IHS, Inc. June 22, 2012 June 22, 2012 Goldman Sachs & Co. 0.00% EMCG IPO Yes Yes 6 + Palo Alto Networks, Inc. July 19, 2012 July 19, 2012 Morgan Stanley & Co, Inc. 4.20% EMCG Secondary Offering No N/A N/A G60754101 Michael Kors Hldgs. LTD September 25, 2012 September 25, 2012 JP Morgan Clearing Corp NY 0.00% EMCG IPO No N/A N/A 98138H101 Workday, Inc. October 12, 2012 October 12, 2012 Goldman Sachs New York 0.00% EMCS Secondary Offering No N/A N/A 19075F106 Cobalt International Energy, Inc. February 24, 2012 February 24, 2012 Goldman Sachs & Co. 0.00% ESCF IPO No N/A N/A 63861C109 Nationstar MTG Holdings, Inc. March 7, 2012 March 7, 2012 Merrill Lynch 0.00% ESCF IPO No N/A N/A National Bank Holdings Corp. September 20, 2012 September 20, 2012 Goldman Sachs New York 0.00% ESCF IPO No N/A N/A National Bank Holdings Corp. September 20, 2012 September 20, 2012 JP Morgan Clearing Corp NY 0.00% ESCG Secondary Offering No N/A N/A L7257P106 Pacific Drilling SA NPV Reg S November 10, 2011 November 10, 2011 Morgan Stanley & Co Inc. 0.00% ESCG IPO No N/A N/A 45882D109 Intermolecular, Inc. November 17, 2011 November 17, 2011 Morgan Stanley & Co, Inc. 0.00% ESCG Secondary Offering No N/A N/A 90187B101 Two Harbors Investment Corp. January 11, 2012 January 11, 2012 Credit Suisse First Boston LLC 0.00% ESCG Secondary Offering No N/A N/A 90187B101 Two Harbors Investment Corp. January 11, 2012 January 11, 2012 First Clearing LLC (FCCORP) 0.00% ESCG Secondary Offering No N/A N/A 44980X109 IPG Photonics Corp. March 1, 2012 March 1, 2012 Merrill Lynch 0.00% ESCG Secondary Offering No N/A N/A 44980X109 IPG Photonics Corp. March 1, 2012 March 1, 2012 Needham & Company 0.00% ESCG Secondary Offering No N/A N/A Vivus, Inc. March 1, 2012 March 1, 2012 JPMorgan Clearing Corp. 0.00% ESCG IPO Yes N/A N/A Del Friscos Restaurant Group NPV July 27, 2012 July 27, 2012 Piper Jaffray & Co. 4.20% ESCG Secondary Offering No N/A N/A 98954A107 Zillow, Inc. September 7, 2012 September 7, 2012 Citigroup Global MKTS, Inc. 0.00% ESCG IPO No N/A N/A 53224V100 Lifelock Inc. October 3, 2012 October 3, 2012 Goldman Sachs New York 0.00% ESCG IPO No N/A N/A 53224V100 Lifelock Inc. October 3, 2012 October 3, 2012 JPMorgan Clearing Corp. 0.00%
